[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT GLADSTEIN'S MOTION FOR SUMMARY JUDGMENT
In this personal injury action based on a fall on a sidewalk in front of the Crossroads Plaza Post Office in West Hartford, defendant Gladstein, the owner of the premises moves for summary judgment on the ground that he did not control or maintain the sidewalk in question.
Paragraph eight of the lease raises a genuine issue of material fact, it appearing herein that it was the duty of the CT Page 13812 defendant to maintain the premises. The fact that the United States in the past voluntarily maintained the sidewalk does not relieve the defendant from his duty to maintain the sidewalk. SeePerkel v. Grayson, 119 Conn. 465, 470, (1935). Accordingly, the defendant's motion for summary judgment is denied because the evidence is insufficient to conclusively find that the United States, rather than Gladstein, exercised exclusive control of the sidewalk question.
Wagner, J.